PER CURIAM.

Attorney disciplinary proceeding; attorney’s license revoked.

On March 27,1981, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that Albert M. Ilse, an attorney licensed to practice law in Wisconsin and who practices in Milwaukee county, was guilty of unprofessional conduct in his representation of clients on their claims arising from auto accidents. The Board alleged that in November of 1975, the respondent settled a client’s claim with an insurance carrier and stipulated to the dismissal of the pending action without the knowledge or consent of his client, that he received a draft in the amount of $774 payable to the client and the respondent endorsed the client’s name to the draft, cashed it and converted the funds to his own use, all without the knowledge or consent of his client, and that for several years thereafter the respondent repeatedly misrepresented to his client that the action was pending and that he was continuing to negotiate with the insurance company. The same unprofessional conduct was alleged in a second count concerning two clients' *523claim for damages arising from an auto accident. There the insurance carrier’s draft was in the amount of $2800, and the respondent gave the carrier a release with his clients’ signatures forged on it.
The court referred the matter to the Hon. William C. Sachtjen as referee, pursuant to SCR 21.09(4) (1980). On August 21, 1981, the respondent filed with the court a petition for the revocation of his license to practice law in Wisconsin pursuant to SCR 21.10. In that petition he states that he cannot successfully defend against the allegations set forth in the complaint and names three other clients who “may have complaints against the petitioner regarding his professional representations.” As to the latter, the respondent states that he could not successfully defend against any of the potential charges.
The petition was referred to the referee pursuant to SCR 21.10, and the referee filed his report and recommendation with the court on September 23, 1981. The referee made findings consistent with the allegations of the complaint and recommends that the respondent’s license to practice law in Wisconsin be revoked and that he be required to pay the costs of the disciplinary proceedings. We hereby adopt the findings and recommendation of the referee.
It is ordered that the license of Albert M. Ilse to practice law in Wisconsin is revoked, effective the date of this order.
It is further ordered that Albert M. Ilse pay to the Board of Attorneys Professional Responsibility the costs of the disciplinary proceeding in the amount of $125 within 60 days of the date of this order.